Exhibit 10.27
GUARANTY
          THIS GUARANTY, dated March 15, 2011, is executed by the undersigned
(“Guarantor”) in favor of Fox Paine & Company, LLC, a Delaware limited liability
company (“Company”).
RECITALS
          A. Global Indemnity (Cayman) Limited, an exempted company formed with
limited liability under the laws of the Cayman Islands (“Obligor”), Company and
Global Indemnity Group, Inc. (f/k/a United America Indemnity Group, Inc.), a
Delaware corporation (“GIGI”), are parties to that certain Management Agreement,
dated September 5, 2003, as amended, (the “Management Agreement”).
          B. Obligor has been assigned that certain Indemnification Letter,
dated September 5, 2003, with Company, Guarantor and Wind River Holdings, L.P.
(f/k/a The AMC Group, L.P.) (the “Indemnification Letter,” and together with the
Management Agreement, the “Contracts”). Guarantor is an affiliate of Obligor and
will receive direct and indirect benefits from the performance of the Contracts.
          C. In order to ensure prompt performance of the Obligor’s obligations
under the Contracts, this Guaranty is being executed by Guarantor.
          D. Concurrently with the execution of this Guaranty, each of GIGI, and
Wind River Holdings is issuing a guaranty (the “GIGI Guaranty” and the “Wind
River Guaranty”, respectively) in favor of the Company of the Obligor’s
obligations under the Contracts.
AGREEMENT
     For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, Guarantor hereby agrees
with Company as follows:
     1. Guaranty. (a) Guarantor unconditionally guarantees and promises to pay
to Company, or order, at Company’s office located at the address set forth in
Section 4(a) hereof, on demand after the default by Obligor in the performance
of its obligations under the Contracts, in lawful money of the United States,
any and all Obligations (as hereinafter defined) consisting of payments due to
Company. For purposes of this Guaranty the term “Obligations” shall mean and
include all payments, liabilities and obligations, howsoever arising, owed by
Obligor to Company of every kind and description (whether or not evidenced by
any note, instrument or agreement and whether or not for the payment of money),
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising pursuant to the terms of the Contracts and any costs of
collection hereunder, including without limitation, attorneys’ and other
professionals’ fees.
          (b) This Guaranty is absolute, unconditional, continuing and
irrevocable and constitutes an independent guaranty of payment and not of
collectibility, and is in no way conditioned on or contingent upon any attempt
to enforce in whole or in part any of Obligor’s Obligations to Company, any
attempt to seek payment of the Obligor’s Obligations to Company under the GIGI
Guaranty or the Wind River Guaranty, on the existence or continuance of Obligor
as a legal entity, the consolidation or merger of Obligor with or into any other
entity, the sale, lease or disposition by Obligor of all or substantially all of
its assets to any other entity, or the bankruptcy or insolvency of Obligor, the
admission by Obligor of its inability to pay its debts as they mature, or the
making by Obligor of a general assignment for the benefit of, or entering into a
composition or arrangement with, creditors. At its option, Company may demand
payment under this

 



--------------------------------------------------------------------------------



 



Guaranty, the Wind River Guaranty or the GIGI Guaranty, or any of them. If
Obligor shall fail to pay or perform any Obligations to Company which are
subject to this Guaranty as and when they are due, Guarantor shall forthwith pay
to Company all such liabilities or obligations in immediately available funds.
Each failure by Obligor to pay or perform any such liabilities or obligations
shall give rise to a separate cause of action, and separate suits may be brought
hereunder as each cause of action arises.
          (c) Company, may at any time and from time to time, without the
consent of or notice to Guarantor, except such notice as may be required by
applicable statute which cannot be waived, without incurring responsibility to
Guarantor, and without impairing or releasing the obligations of Guarantor
hereunder, (i) change the manner, place and terms of payment or change or extend
the time of payment of, renew, or alter any Obligation hereby guaranteed, or in
any manner modify, amend or supplement the terms of the Contracts or any
documents, instruments or agreements executed in connection therewith,
(ii) exercise or refrain from exercising any rights against Obligor or others
(including Guarantor) or otherwise act or refrain from acting, (iii) settle or
compromise any Obligations hereby guaranteed and/or any obligations and
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any obligations and liabilities which may be due to
Company or others, (iv) sell, exchange, release, surrender, realize upon or
otherwise deal with in any manner or in any order any property pledged or
mortgaged by anyone to secure or in any manner securing the Obligations hereby
guaranteed, (v) take and hold security or additional security for any or all of
the obligations or liabilities covered by this Guaranty, and (vi) assign its
rights and interests under this Guaranty, in whole or in part.
          (d) This is a continuing Guaranty for which Guarantor receives
continuing consideration and all obligations to which it applies or may apply
under the terms hereof shall be conclusively presumed to have been created in
reliance hereon and this Guaranty is therefore irrevocable without the prior
written consent of Company.
     2. Representations and Warranties. Guarantor represents and warrants to
Company that (a) Guarantor is a corporation duly organized, validly, existing
and in good standing under the laws of its jurisdiction of incorporation or
formation; (b) the execution, delivery and performance by Guarantor of this
Guaranty are within the power of Guarantor and have been duly authorized by all
necessary actions on the part of Guarantor; (c) this Guaranty has been duly
executed and delivered by Guarantor and constitutes a legal, valid and binding
obligation of Guarantor, enforceable against it in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally; (d) the
execution, delivery and performance of this Guaranty do not (i) violate any law,
rule or regulation of any governmental authority, (ii) contravene any material
contractual obligation of Guarantor, or (iii) result in the creation or
imposition of any material lien, charge, security interest or encumbrance upon
any property, asset or revenue of Guarantor; (e) no consent, approval, order or
authorization of, or registration, declaration or filing with, any governmental
authority or other person (including, without limitation, the shareholders of
Guarantor) is required in connection with the execution, delivery and
performance of this Guaranty, except such consents, approvals, orders,
authorizations, registrations, declarations and filings that are so required and
which have been obtained and are in full force and effect; (f) Guarantor is not
in violation of any law, rule or regulation other than those the consequences of
which cannot reasonably be expected to have material adverse effect on the
business, financial condition, prospects and properties of Guarantor; (g) no
litigation, investigation or proceeding of any court or other governmental
tribunal is pending or, to the knowledge of Guarantor, threatened against
Guarantor which, if adversely determined, could have a material adverse effect
on the business, financial condition, prospects and properties of Guarantor; and
(h) any financial statements of Guarantor delivered to Company present fairly
the financial condition of Guarantor as of the date hereof.

 



--------------------------------------------------------------------------------



 



     3. Waivers. (a) Guarantor, to the extent permitted under applicable law,
hereby waives any right to require Company to (i) proceed against Obligor or any
other guarantor of Obligor’s obligations under the Contracts, (ii) proceed
against or exhaust any security received from Obligor or any other guarantor of
Obligor’s Obligations under the Contracts, or (iii) pursue any other right or
remedy in the Company’s power whatsoever.
          (b) Guarantor further waives, to the extent permitted by applicable
law, (i) any defense resulting from the absence, impairment or loss of any right
of reimbursement, subrogation, contribution or other right or remedy of
Guarantor against Obligor, any other guarantor of the Obligations or any
security; (ii) any setoff or counterclaim of Obligor or any defense which
results from any disability or other defense of Obligor or the cessation or stay
of enforcement from any cause whatsoever of the liability of Obligor (including,
without limitation, the lack of validity or enforceability of the Contracts);
(iii) any right to exoneration of sureties which would otherwise be applicable;
(iv) all presentments, demands for performance, notices of non-performance,
notices delivered under the Contracts, protests, notice of dishonor, and notices
of acceptance of this Guaranty and of the existence, creation or incurring of
new or additional Obligations and notices of any public or private foreclosure
sale; (v) the benefit of any statute of limitations; (vi) any appraisement,
valuation, stay, extension, moratorium redemption or similar law or similar
rights for marshalling; and (vii) any right to be informed by Company of the
financial condition of Obligor or any other guarantor of the Obligations or any
change therein or any other circumstances bearing upon the risk of nonpayment or
nonperformance of the Obligations. Guarantor has the ability to and assumes the
responsibility for keeping informed of the financial condition of Obligor and
any other guarantors of the Obligations and of other circumstances affecting
such nonpayment and nonperformance risks.
     4. Miscellaneous.
          (a) Notices. Except as otherwise provided herein, all notices or other
communications to or upon Company or Guarantor under this Guaranty shall be by
telecopy or in writing and telecopied, mailed or delivered to each party at
telecopier number or its address set forth below with respect to Company and at
the telecopier number or address set forth on the signature page hereof with
respect to Guarantor. All such notices and communications: when sent by Federal
Express or other overnight service, shall be effective on the business day
following the deposit with such service; when mailed, first class postage
prepaid and addressed as aforesaid in the mails, shall be effective upon
receipt; when delivered by hand, shall be effective upon delivery; and when
telecopied, shall be effective upon confirmation of receipt.

-3-



--------------------------------------------------------------------------------



 



Company:
Attn: Saul A. Fox
Address: 3500 Alameda de las Pulgas, Suite 150
Menlo Park, California 94025
Telephone: (650) 235-2075
Telecopier: (650) 295-4066
With a copy, which shall not constitute notice, to:
Wilson Sonsini Goodrich & Rosati
Professional Corporation
Attn: Katharine A. Martin
          Bradley L. Finkelstein
Address: 650 Page Mill Road
Palo Alto, California 94304
Telephone: (650) 493-9300
Telecopier: (650) 493-6811
          (b) Nonwaiver. No failure or delay on Company’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.
          (c) Amendments and Waivers. This Guaranty may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Guarantor and Company. Each waiver or consent under any provision
hereof shall be effective only in the specific instances for the purpose for
which given.
          (d) Assignments. This Guaranty shall be binding upon and inure to the
benefit of Company and Guarantor and their respective successors and assigns;
provided, however, that without the prior written consent of Company, Guarantor
may not assign its rights and obligations hereunder, except by operation of law.

-4-



--------------------------------------------------------------------------------



 



          (e) Cumulative Rights, etc. The rights, powers and remedies of Company
under this Guaranty shall be in addition to all rights, powers and remedies
given to Company by virtue of any applicable law, rule or regulation, the
Contracts or any other agreement, including without limitation the GIGI Guaranty
and the Wind River Guaranty, all of which rights, powers, and remedies shall be
cumulative and may be exercised successively or concurrently without impairing
Company’s rights hereunder.
          (f) Partial Invalidity. If at any time any provision of this Guaranty
is or becomes illegal, invalid or unenforceable in any respect under the law of
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Guaranty nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.
          (g) Governing Law; Jurisdiction. This Guaranty shall be governed by
and construed in accordance with the laws of the State of New York without
regard to choice of law or conflicts of law principles that would result in the
law of another jurisdiction being applied. Any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with this Guaranty or the transactions contemplated hereby may be
brought in any federal court located in the State of New York or any New York
state court, and the undersigned hereby (1) consents and submits itself and its
property to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding, (2) consents
to and submits itself and its property to the personal jurisdiction of such
courts (and of appropriate appellate courts therefrom) in any such suit, action
or proceeding, and (3) irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of venue of
any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on the undersigned anywhere in the world, whether within or without the
jurisdiction of any such court. Any such process or summons in connection with
any such suit, action or proceeding may be served by mailing a copy thereof by
certified or registered mail, or any substantially similar form of mail,
addressed to Guarantor as provided for notices hereunder.
          (h) Jury Trial. EACH OF GUARANTOR AND COMPANY, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
(WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS GUARANTY.
     IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of
the day and year first above written.

                      UNITED AMERICA INDEMNITY, LTD.    
 
                    By:   /s/ Larry A. Frakes                           Name:
Larry A. Frakes             Title: Director    
 
      Address:   Walker House, 87 Mary Street
George Town, Grand Cayman
KY1-9002, Cayman Islands             Attn: Larry A. Frakes
Telephone: +1 345 949 0100
Telecopier: +1 345 949 7886    

 



--------------------------------------------------------------------------------



 



GUARANTY
          THIS GUARANTY, dated March 15, 2011, is executed by the undersigned
(“Guarantor”) in favor of Fox Paine & Company, LLC, a Delaware limited liability
company (“Company”).
RECITALS
          A. Global Indemnity (Cayman) Limited, an exempted company formed with
limited liability under the laws of the Cayman Islands (“Obligor”), Company and
United America Indemnity, Ltd. (f/k/a Vigilant International Ltd.), an exempted
company formed with limited liability under the laws of the Cayman Islands
(“UAIL”), are parties to that certain Management Agreement, dated September 5,
2003, as amended, (the “Management Agreement”).
          B. Obligor has been assigned that certain Indemnification Letter,
dated September 5, 2003, with Company, UAIL and Wind River Holdings, L.P. (f/k/a
The AMC Group, L.P.) (the “Indemnification Letter,” and together with the
Management Agreement, the “Contracts”). Guarantor is an affiliate of Obligor and
will receive direct and indirect benefits from the performance of the Contracts.
          C. In order to ensure prompt performance of the Obligor’s obligations
under the Contracts, this Guaranty is being executed by Guarantor.
          D. Concurrently with the execution of this Guaranty, each of Global
Indemnity Group, Inc., a Delaware corporation, and UAIL is issuing a guaranty
(the “GIGI Guaranty” and the “UAIL Guaranty”, respectively) in favor of the
Company of the Obligor’s obligations under the Contracts.
AGREEMENT
     For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, Guarantor hereby agrees
with Company as follows:
     1. Guaranty. (a) Guarantor unconditionally guarantees and promises to pay
to Company, or order, at Company’s office located at the address set forth in
Section 4(a) hereof, on demand after the default by Obligor in the performance
of its obligations under the Contracts, in lawful money of the United States,
any and all Obligations (as hereinafter defined) consisting of payments due to
Company. For purposes of this Guaranty the term “Obligations” shall mean and
include all payments, liabilities and obligations, howsoever arising, owed by
Obligor to Company of every kind and description (whether or not evidenced by
any note, instrument or agreement and whether or not for the payment of money),
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising pursuant to the terms of the Contracts and any costs of
collection hereunder, including without limitation, attorneys’ and other
professionals’ fees.
          (b) This Guaranty is absolute, unconditional, continuing and
irrevocable and constitutes an independent guaranty of payment and not of
collectibility, and is in no way conditioned on or contingent upon any attempt
to enforce in whole or in part any of Obligor’s Obligations to Company, any
attempt to seek payment of the Obligor’s Obligations to Company under the GIGI
Guaranty or the UAIL Guaranty, on the

 



--------------------------------------------------------------------------------



 



existence or continuance of Obligor as a legal entity, the consolidation or
merger of Obligor with or into any other entity, the sale, lease or disposition
by Obligor of all or substantially all of its assets to any other entity, or the
bankruptcy or insolvency of Obligor, the admission by Obligor of its inability
to pay its debts as they mature, or the making by Obligor of a general
assignment for the benefit of, or entering into a composition or arrangement
with, creditors. At its option, Company may demand payment under this Guaranty,
the UAIL Guaranty or the GIGI Guaranty, or any of them. If Obligor shall fail to
pay or perform any Obligations to Company which are subject to this Guaranty as
and when they are due, Guarantor shall forthwith pay to Company all such
liabilities or obligations in immediately available funds. Each failure by
Obligor to pay or perform any such liabilities or obligations shall give rise to
a separate cause of action, and separate suits may be brought hereunder as each
cause of action arises.
          (c) Company, may at any time and from time to time, without the
consent of or notice to Guarantor, except such notice as may be required by
applicable statute which cannot be waived, without incurring responsibility to
Guarantor, and without impairing or releasing the obligations of Guarantor
hereunder, (i) change the manner, place and terms of payment or change or extend
the time of payment of, renew, or alter any Obligation hereby guaranteed, or in
any manner modify, amend or supplement the terms of the Contracts or any
documents, instruments or agreements executed in connection therewith,
(ii) exercise or refrain from exercising any rights against Obligor or others
(including Guarantor) or otherwise act or refrain from acting, (iii) settle or
compromise any Obligations hereby guaranteed and/or any obligations and
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any obligations and liabilities which may be due to
Company or others, (iv) sell, exchange, release, surrender, realize upon or
otherwise deal with in any manner or in any order any property pledged or
mortgaged by anyone to secure or in any manner securing the Obligations hereby
guaranteed, (v) take and hold security or additional security for any or all of
the obligations or liabilities covered by this Guaranty, and (vi) assign its
rights and interests under this Guaranty, in whole or in part.
          (d) This is a continuing Guaranty for which Guarantor receives
continuing consideration and all obligations to which it applies or may apply
under the terms hereof shall be conclusively presumed to have been created in
reliance hereon and this Guaranty is therefore irrevocable without the prior
written consent of Company.
     2. Representations and Warranties. Guarantor represents and warrants to
Company that (a) Guarantor is a corporation duly organized, validly, existing
and in good standing under the laws of its jurisdiction of incorporation or
formation; (b) the execution, delivery and performance by Guarantor of this
Guaranty are within the power of Guarantor and have been duly authorized by all
necessary actions on the part of Guarantor; (c) this Guaranty has been duly
executed and delivered by Guarantor and constitutes a legal, valid and binding
obligation of Guarantor, enforceable against it in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally; (d) the
execution, delivery and performance of this Guaranty do not (i) violate any law,
rule or regulation of any governmental authority, (ii) contravene any material
contractual obligation of Guarantor, or (iii) result in the creation or
imposition of any material lien, charge, security interest or encumbrance upon
any property, asset or revenue of Guarantor; (e) no consent, approval, order or
authorization of, or registration, declaration or filing with, any governmental
authority or other person (including, without limitation, the shareholders of
Guarantor) is required in connection with the execution, delivery and
performance of this Guaranty, except such consents, approvals, orders,
authorizations, registrations, declarations and filings that are so required and
which have been obtained and are in full force and effect; (f) Guarantor is not
in violation of any law, rule or regulation other than those the consequences of
which cannot reasonably be expected to have material adverse effect on the
business, financial condition,

 



--------------------------------------------------------------------------------



 



prospects and properties of Guarantor; (g) no litigation, investigation or
proceeding of any court or other governmental tribunal is pending or, to the
knowledge of Guarantor, threatened against Guarantor which, if adversely
determined, could have a material adverse effect on the business, financial
condition, prospects and properties of Guarantor; and (h) any financial
statements of Guarantor delivered to Company present fairly the financial
condition of Guarantor as of the date hereof.
     3. Waivers. (a) Guarantor, to the extent permitted under applicable law,
hereby waives any right to require Company to (i) proceed against Obligor or any
other guarantor of Obligor’s obligations under the Contracts, (ii) proceed
against or exhaust any security received from Obligor or any other guarantor of
Obligor’s Obligations under the Contracts, or (iii) pursue any other right or
remedy in the Company’s power whatsoever.
          (b) Guarantor further waives, to the extent permitted by applicable
law, (i) any defense resulting from the absence, impairment or loss of any right
of reimbursement, subrogation, contribution or other right or remedy of
Guarantor against Obligor, any other guarantor of the Obligations or any
security; (ii) any setoff or counterclaim of Obligor or any defense which
results from any disability or other defense of Obligor or the cessation or stay
of enforcement from any cause whatsoever of the liability of Obligor (including,
without limitation, the lack of validity or enforceability of the Contracts);
(iii) any right to exoneration of sureties which would otherwise be applicable;
(iv) all presentments, demands for performance, notices of non-performance,
notices delivered under the Contracts, protests, notice of dishonor, and notices
of acceptance of this Guaranty and of the existence, creation or incurring of
new or additional Obligations and notices of any public or private foreclosure
sale; (v) the benefit of any statute of limitations; (vi) any appraisement,
valuation, stay, extension, moratorium redemption or similar law or similar
rights for marshalling; and (vii) any right to be informed by Company of the
financial condition of Obligor or any other guarantor of the Obligations or any
change therein or any other circumstances bearing upon the risk of nonpayment or
nonperformance of the Obligations. Guarantor has the ability to and assumes the
responsibility for keeping informed of the financial condition of Obligor and
any other guarantors of the Obligations and of other circumstances affecting
such nonpayment and nonperformance risks.
     4. Miscellaneous.
          (a) Notices. Except as otherwise provided herein, all notices or other
communications to or upon Company or Guarantor under this Guaranty shall be by
telecopy or in writing and telecopied, mailed or delivered to each party at
telecopier number or its address set forth below with respect to Company and at
the telecopier number or address set forth on the signature page hereof with
respect to Guarantor. All such notices and communications: when sent by Federal
Express or other overnight service, shall be effective on the business day
following the deposit with such service; when mailed, first class postage
prepaid and addressed as aforesaid in the mails, shall be effective upon
receipt; when delivered by hand, shall be effective upon delivery; and when
telecopied, shall be effective upon confirmation of receipt.

-8-



--------------------------------------------------------------------------------



 



Company:
Attn: Saul A. Fox
Address: 3500 Alameda de las Pulgas, Suite 150
Menlo Park, California 94025
Telephone: (650) 235-2075
Telecopier: (650) 295-4066
With a copy, which shall not constitute notice, to:
Wilson Sonsini Goodrich & Rosati
Professional Corporation
Attn: Katharine A. Martin
          Bradley L. Finkelstein
Address: 650 Page Mill Road
Palo Alto, California 94304
Telephone: (650) 493-9300
Telecopier: (650) 493-6811
          (b) Nonwaiver. No failure or delay on Company’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.
          (c) Amendments and Waivers. This Guaranty may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Guarantor and Company. Each waiver or consent under any provision
hereof shall be effective only in the specific instances for the purpose for
which given.
          (d) Assignments. This Guaranty shall be binding upon and inure to the
benefit of Company and Guarantor and their respective successors and assigns;
provided, however, that without the prior written consent of Company, Guarantor
may not assign its rights and obligations hereunder, except by operation of law.

-9-



--------------------------------------------------------------------------------



 



          (e) Cumulative Rights, etc. The rights, powers and remedies of Company
under this Guaranty shall be in addition to all rights, powers and remedies
given to Company by virtue of any applicable law, rule or regulation, the
Contracts or any other agreement, including without limitation the GIGI Guaranty
and the UAIL Guaranty, all of which rights, powers, and remedies shall be
cumulative and may be exercised successively or concurrently without impairing
Company’s rights hereunder.
          (f) Partial Invalidity. If at any time any provision of this Guaranty
is or becomes illegal, invalid or unenforceable in any respect under the law of
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Guaranty nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.
          (g) Governing Law; Jurisdiction. This Guaranty shall be governed by
and construed in accordance with the laws of the State of New York without
regard to choice of law or conflicts of law principles that would result in the
law of another jurisdiction being applied. Any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with this Guaranty or the transactions contemplated hereby may be
brought in any federal court located in the State of New York or any New York
state court, and the undersigned hereby (1) consents and submits itself and its
property to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding, (2) consents
to and submits itself and its property to the personal jurisdiction of such
courts (and of appropriate appellate courts therefrom) in any such suit, action
or proceeding, and (3) irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of venue of
any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on the undersigned anywhere in the world, whether within or without the
jurisdiction of any such court. Any such process or summons in connection with
any such suit, action or proceeding may be served by mailing a copy thereof by
certified or registered mail, or any substantially similar form of mail,
addressed to Guarantor as provided for notices hereunder.
          (h) Jury Trial. EACH OF GUARANTOR AND COMPANY, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS GUARANTY.
     IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of
the day and year first above written.

                      WIND RIVER REINSURANCE COMPANY, LTD.    
 
                    By:   /s/ Troy W. Santora                           Name:
Troy W. Santora             Title: President    
 
      Address:   Purvis House, Victoria Place
29 Victoria Street, PO Box HM 716
Hamilton HM CX, Bermuda             Attn: Troy W. Santora
Telephone: 441-292-6400
Telecopier: 441-296-9580    

-10-



--------------------------------------------------------------------------------



 



GUARANTY
          THIS GUARANTY, dated March 15, 2011, is executed by the undersigned
(“Guarantor”) in favor of Fox Paine & Company, LLC, a Delaware limited liability
company (“Company”).
RECITALS
          A. Global Indemnity (Cayman) Limited, an exempted company formed with
limited liability under the laws of the Cayman Islands (“Obligor”), Company and
United America Indemnity, Ltd. (f/k/a Vigilant International Ltd.), an exempted
company formed with limited liability under the laws of the Cayman Islands
(“UAIL”), are parties to that certain Management Agreement, dated September 5,
2003, as amended (the “Management Agreement”).
          B. Obligor has been assigned, by an assignment dated March 15, 2011,
that certain Indemnification Letter, dated September 5, 2003, with Company, UAIL
and Wind River Holdings, L.P. (f/k/a The AMC Group, L.P.) (as assigned, the
“Indemnification Letter,” and together with the Management Agreement, the
“Contracts”). Guarantor is an affiliate of Obligor and will receive direct and
indirect benefits from the performance of the Contracts.
          C. In order to ensure prompt performance of the Obligor’s obligations
under the Contracts, this Guaranty is being executed by Guarantor.
          D. Concurrently with the execution of this Guaranty, each of Wind
River Reinsurance Company, Ltd., a Bermuda corporation, and UAIL is issuing a
guaranty (the “Wind River Guaranty” and the “UAIL Guaranty”, respectively) in
favor of the Company of the Obligor’s obligations under the Contracts.
AGREEMENT
     For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, Guarantor hereby agrees
with Company as follows:
     1. Guaranty. (a) Guarantor unconditionally guarantees and promises to pay
to Company, or order, at Company’s office located at the address set forth in
Section 4(a) hereof, on demand after the default by Obligor in the performance
of its obligations under the Contracts, in lawful money of the United States,
any and all Obligations (as hereinafter defined) consisting of payments due to
Company. For purposes of this Guaranty the term “Obligations” shall mean and
include all payments, liabilities and obligations, howsoever arising, owed by
Obligor to Company of every kind and description (whether or not evidenced by
any note, instrument or agreement and whether or not for the payment of money),
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising pursuant to the terms of the Contracts and any costs of
collection hereunder, including without limitation, attorneys’ and other
professionals’ fees.
          (b) This Guaranty is absolute, unconditional, continuing and
irrevocable and constitutes an independent guaranty of payment and not of
collectibility, and is in no way conditioned on or contingent upon any attempt
to enforce in whole or in part any of Obligor’s Obligations to Company, any
attempt to seek

-11-



--------------------------------------------------------------------------------



 



payment of the Obligor’s Obligations to Company under the Wind River Guaranty or
the UAIL Guaranty, on the existence or continuance of Obligor as a legal entity,
the consolidation or merger of Obligor with or into any other entity, the sale,
lease or disposition by Obligor of all or substantially all of its assets to any
other entity, or the bankruptcy or insolvency of Obligor, the admission by
Obligor of its inability to pay its debts as they mature, or the making by
Obligor of a general assignment for the benefit of, or entering into a
composition or arrangement with, creditors. At its option, Company may demand
payment under this Guaranty, the UAIL Guaranty or the Wind River Guaranty, or
any of them. If Obligor shall fail to pay or perform any Obligations to Company
which are subject to this Guaranty as and when they are due, Guarantor shall
forthwith pay to Company all such liabilities or obligations in immediately
available funds. Each failure by Obligor to pay or perform any such liabilities
or obligations shall give rise to a separate cause of action, and separate suits
may be brought hereunder as each cause of action arises.
          (c) Company, may at any time and from time to time, without the
consent of or notice to Guarantor, except such notice as may be required by
applicable statute which cannot be waived, without incurring responsibility to
Guarantor, and without impairing or releasing the obligations of Guarantor
hereunder, (i) change the manner, place and terms of payment or change or extend
the time of payment of, renew, or alter any Obligation hereby guaranteed, or in
any manner modify, amend or supplement the terms of the Contracts or any
documents, instruments or agreements executed in connection therewith,
(ii) exercise or refrain from exercising any rights against Obligor or others
(including Guarantor) or otherwise act or refrain from acting, (iii) settle or
compromise any Obligations hereby guaranteed and/or any obligations and
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and may subordinate the payment of all or any part
thereof to the payment of any obligations and liabilities which may be due to
Company or others, (iv) sell, exchange, release, surrender, realize upon or
otherwise deal with in any manner or in any order any property pledged or
mortgaged by anyone to secure or in any manner securing the Obligations hereby
guaranteed, (v) take and hold security or additional security for any or all of
the obligations or liabilities covered by this Guaranty, and (vi) assign its
rights and interests under this Guaranty, in whole or in part.
          (d) This is a continuing Guaranty for which Guarantor receives
continuing consideration and all obligations to which it applies or may apply
under the terms hereof shall be conclusively presumed to have been created in
reliance hereon and this Guaranty is therefore irrevocable without the prior
written consent of Company.
     2. Representations and Warranties. Guarantor represents and warrants to
Company that (a) Guarantor is a corporation duly organized, validly, existing
and in good standing under the laws of its jurisdiction of incorporation or
formation; (b) the execution, delivery and performance by Guarantor of this
Guaranty are within the power of Guarantor and have been duly authorized by all
necessary actions on the part of Guarantor; (c) this Guaranty has been duly
executed and delivered by Guarantor and constitutes a legal, valid and binding
obligation of Guarantor, enforceable against it in accordance with its terms,
except as limited by bankruptcy, insolvency or other laws of general application
relating to or affecting the enforcement of creditors’ rights generally; (d) the
execution, delivery and performance of this Guaranty do not (i) violate any law,
rule or regulation of any governmental authority, (ii) contravene any material
contractual obligation of Guarantor, or (iii) result in the creation or
imposition of any material lien, charge, security interest or encumbrance upon
any property, asset or revenue of Guarantor; (e) no consent, approval, order or
authorization of, or registration, declaration or filing with, any governmental
authority or other person (including, without limitation, the shareholders of
Guarantor) is required in connection with the execution, delivery and
performance of this Guaranty, except such consents, approvals, orders,
authorizations, registrations, declarations and filings that are so required and
which have been obtained and are in full force and effect; (f) Guarantor is not
in violation of any law, rule or regulation other than those the consequences of

-12-



--------------------------------------------------------------------------------



 



which cannot reasonably be expected to have a material adverse effect on the
business, financial condition, prospects and properties of Guarantor; (g) no
litigation, investigation or proceeding of any court or other governmental
tribunal is pending or, to the knowledge of Guarantor, threatened against
Guarantor which, if adversely determined, could have a material adverse effect
on the business, financial condition, prospects and properties of Guarantor; and
(h) any financial statements of Guarantor delivered to Company present fairly
the financial condition of Guarantor as of the date hereof.
     3. Waivers. (a) Guarantor, to the extent permitted under applicable law,
hereby waives any right to require Company to (i) proceed against Obligor or any
other guarantor of Obligor’s obligations under the Contracts, (ii) proceed
against or exhaust any security received from Obligor or any other guarantor of
Obligor’s Obligations under the Contracts, or (iii) pursue any other right or
remedy in the Company’s power whatsoever.
          (b) Guarantor further waives, to the extent permitted by applicable
law, (i) any defense resulting from the absence, impairment or loss of any right
of reimbursement, subrogation, contribution or other right or remedy of
Guarantor against Obligor, any other guarantor of the Obligations or any
security; (ii) any setoff or counterclaim of Obligor or any defense which
results from any disability or other defense of Obligor or the cessation or stay
of enforcement from any cause whatsoever of the liability of Obligor (including,
without limitation, the lack of validity or enforceability of the Contracts);
(iii) any right to exoneration of sureties which would otherwise be applicable;
(iv) all presentments, demands for performance, notices of non-performance,
notices delivered under the Contracts, protests, notice of dishonor, and notices
of acceptance of this Guaranty and of the existence, creation or incurring of
new or additional Obligations and notices of any public or private foreclosure
sale; (v) the benefit of any statute of limitations; (vi) any appraisement,
valuation, stay, extension, moratorium, redemption or similar law or similar
rights for marshalling; and (vii) any right to be informed by Company of the
financial condition of Obligor or any other guarantor of the Obligations or any
change therein or any other circumstances bearing upon the risk of nonpayment or
nonperformance of the Obligations. Guarantor has the ability to and assumes the
responsibility for keeping informed of the financial condition of Obligor and
any other guarantors of the Obligations and of other circumstances affecting
such nonpayment and nonperformance risks.
     4. Miscellaneous.
          (a) Notices. Except as otherwise provided herein, all notices or other
communications to or upon Company or Guarantor under this Guaranty shall be by
telecopy or in writing and telecopied, mailed or delivered to each party at
telecopier number or its address set forth below with respect to Company and at
the telecopier number or address set forth on the signature page hereof with
respect to Guarantor. All such notices and communications: when sent by Federal
Express or other overnight service, shall be effective on the business day
following the deposit with such service; when mailed, first class postage
prepaid and addressed as aforesaid in the mails, shall be effective upon
receipt; when delivered by hand, shall be effective upon delivery; and when
telecopied, shall be effective upon confirmation of receipt.

-13-



--------------------------------------------------------------------------------



 



Company:
Attn: Saul A. Fox
Address: 3500 Alameda de las Pulgas, Suite 150
Menlo Park, California 94025
Telephone: (650) 235-2075
Telecopier: (650) 295-4066
With a copy, which shall not constitute notice, to:
Wilson Sonsini Goodrich & Rosati
Professional Corporation
Attn: Katharine A. Martin
      Bradley L. Finkelstein
Address: 650 Page Mill Road
Palo Alto, California 94304
Telephone: (650) 493-9300
Telecopier: (650) 493-6811
          (b) Nonwaiver. No failure or delay on Company’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.
          (c) Amendments and Waivers. This Guaranty may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Guarantor and Company. Each waiver or consent under any provision
hereof shall be effective only in the specific instances for the purpose for
which given.
          (d) Assignments. This Guaranty shall be binding upon and inure to the
benefit of Company and Guarantor and their respective successors and assigns;
provided, however, that without the prior written consent of Company, Guarantor
may not assign its rights and obligations hereunder, except by operation of law.

-14-



--------------------------------------------------------------------------------



 



          (e) Cumulative Rights, etc. The rights, powers and remedies of Company
under this Guaranty shall be in addition to all rights, powers and remedies
given to Company by virtue of any applicable law, rule or regulation, the
Contracts or any other agreement, including without limitation the Wind River
Guaranty and the UAIL Guaranty, all of which rights, powers, and remedies shall
be cumulative and may be exercised successively or concurrently without
impairing Company’s rights hereunder.
          (f) Partial Invalidity. If at any time any provision of this Guaranty
is or becomes illegal, invalid or unenforceable in any respect under the law of
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Guaranty nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.
          (g) Governing Law; Jurisdiction. This Guaranty shall be governed by
and construed in accordance with the laws of the State of New York without
regard to choice of law or conflicts of law principles that would result in the
law of another jurisdiction being applied. Any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with this Guaranty or the transactions contemplated hereby may be
brought in any federal court located in the State of New York or any New York
state court, and the undersigned hereby (1) consents and submits itself and its
property to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding, (2) consents
to and submits itself and its property to the personal jurisdiction of such
courts (and of appropriate appellate courts therefrom) in any such suit, action
or proceeding, and (3) irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of venue of
any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on the undersigned anywhere in the world, whether within or without the
jurisdiction of any such court. Any such process or summons in connection with
any such suit, action or proceeding may be served by mailing a copy thereof by
certified or registered mail, or any substantially similar form of mail,
addressed to Guarantor as provided for notices hereunder.
          (h) Jury Trial. EACH OF GUARANTOR AND COMPANY, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
(WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS GUARANTY.
     IN WITNESS WHEREOF, Guarantor has caused this Guaranty to be executed as of
the day and year first above written.

              GLOBAL INDEMNITY GROUP, INC.
 
       
 
  By:   /s/ Thomas M. McGeehan
 
       
 
      Name: Thomas M. McGeehan
 
      Title: Senior Vice President and CFO
 
      Address: Three Bala Plaza East, Suite 300
 
            Bala Cynwyd, PA 19004     Attn: Thomas M. McGeehan     Telephone:
610-664-1500     Telecopier: 610-668-3355

-15-